UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1703


GERMAN MAYA ANGEL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 23, 2009              Decided:   January 4, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ofelia Calderon, MARKS, CALDERON, DERWIN & RACINE, P.L.C.,
Arlington, Virginia, for Petitioner.       Tony West, Assistant
Attorney General, John S. Hogan, Senior Litigation Counsel,
Michael C. Heyse, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              German Maya Angel, a native and citizen of Columbia,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)     dismissing        his   appeal      from   the    immigration

judge’s order denying his applications for asylum, withholding

from       removal   and   withholding           under    the      Convention          Against

Torture. *     We deny the petition for review.

              The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                 8 U.S.C.

§   1158(a),     (b)    (2006).         It   defines      a    refugee      as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves     the    infliction           or   threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                       Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).




       *
       The immigration judge’s denial of Angel’s application for
relief under the Convention Against Torture is not before this
court because Angel did not challenge the denial in his appeal
to the Board or in his brief filed in this court.



                                             2
            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8   C.F.R.     §    1208.13(a)         (2009),    and    can      establish

refugee status based on past persecution in his native country

on account of a protected ground.                        8 C.F.R. § 1208.13(b)(1)

(2009).         Without    regard     to     past      persecution,       an       alien    can

establish   a     well-founded        fear     of      persecution       on    a    protected

ground.     Ngarurih       v.      Ashcroft,      371    F.3d     182,    187      (4th    Cir.

2004).

            “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that [his] life or freedom would be threatened in the country of

removal because of [his] race, religion, nationality, membership

in a particular social group, or political opinion.”                                Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009), petition for cert.

filed (Aug. 11, 2009) (No. 09-194).                      “This is a more stringent

standard than that for asylum . . . . [and], while asylum is

discretionary,        if      an     alien       establishes         eligibility           for

withholding of removal, the grant is mandatory.”                                   Gandziami-

Mickhou    v.     Gonzales,     445    F.3d       351,    353-54     (4th       Cir.      2006)

(internal citations omitted) (alteration added).

            Credibility         findings         are     reviewed    for        substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

                                             3
for doing so.       Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                 “Examples of specific and

cogent    reasons    include    inconsistent          statements,    contradictory

evidence,    and    inherently    improbable        testimony[.]”         Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).             This court accords broad, though

not unlimited, deference to credibility findings supported by

substantial evidence.           Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).

            A   determination     regarding         eligibility     for   asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                       INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                 Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                  8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                       Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

            We find the Board used the correct legal standard in

determining     that   Angel    did   not      have    a   well-founded    fear    of

persecution on account of a protected ground.                     We further find

substantial     evidence       supports       the     Board’s   decision.          The

                                          4
evidence in the record, including Angel’s testimony, his asylum

application, the letter from his father and the statements filed

by relatives, and the testimony of others, does not compel the

conclusion that Angel was targeted on account of a protected

ground.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5